October 30, 2009 (As supplemented on February 16, 2010) PROSPECTUS Prudential Jennison Mid-Cap Growth Fund, Inc. Formerly known as: Jennison Mid-Cap Growth Fund, Inc. FUND TYPE Mid-Cap Stock OBJECTIVE Long-term capital appreciation As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial, the Rock Prudential logo, Jennison Associates LLC and Jennison are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Ticker Symbols Class A: PEEAX Class R: JDERX Class B: PEEBX Class Z: PEGZX Class C: PEGCX Table of Contents 3 SUMMARY SECTION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVES AND POLICIES 11 OTHER INVESTMENTS AND STRATEGIES 15 INVESTMENT RISKS 22 HOW THE FUND IS MANAGED 22 BOARD OF DIRECTORS 22 MANAGER 23 INVESTMENT SUBADVISER 23 PORTFOLIO MANAGER 24 DISTRIBUTORS 24 DISCLOSURE OF PORTFOLIO HOLDINGS 25 FUND DISTRIBUTIONS AND TAX ISSUES 25 DISTRIBUTIONS 26 TAX ISSUES 27 IF YOU SELL OR EXCHANGE YOUR SHARES 29 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 29 HOW TO BUY SHARES 44 HOW TO SELL YOUR SHARES 48 HOW TO EXCHANGE YOUR SHARES 52 FINANCIAL HIGHLIGHTS 52 INTRODUCTION 53 CLASS A SHARES 54 CLASS B SHARES 55 CLASS C SHARES 56 CLASS L SHARES 57 CLASS M SHARES 58 CLASS R SHARES 59 CLASS X SHARES 60 CLASS Z SHARES 62 GLOSSARY 62 FUND INDEXES SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is long-term capital appreciation. This means that we seek investments whose prices will increase over several years. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 32 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 39. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None 5.75% None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% 1% 6% None 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None Redemption fee None None None None None None None None Exchange fee None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Management fees .60% .60% .60% .60% .60% .60% .60% .60% + Distribution and service (12b-1) fees .30 1.00 1.00 .50 1.00 .75 1.00 None + Other expenses .31 .31 .31 .31 .31 .31 .31 .31 Total annual Fund operating expenses 1.21 1.91 1.91 1.41 1.91 1.66 1.91 .91 - Fee waiver or expense reimbursement None None None None None (.25) None None Net annual Fund operating expenses 1.21 1.91 1.91 1.41 1.91 1.41 1.91 .91 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $667 $913 $1,178 $1,935 $667 $913 $1,178 $1,935 Class B 694 900 1,132 1,965 194 600 1,032 1,965 Class C 294 600 1,032 2,233 194 600 1,032 2,233 Class L 710 996 1,302 2,169 710 996 1,302 2,169 Class M 794 1,000 1,232 2,051 194 600 1,032 2,051 Class R 144 499 879 1,944 144 499 879 1,944 Class X 794 1,000 1,332 2,233 194 600 1,032 2,233 Class Z 93 290 504 1,120 93 290 504 1,120 ° The Distributor of the Fund has contractually agreed until December 31, 2010 to reduce its distribution and service (12b-1) fees applicable to Class R shares to .50 of 1% of the average daily net assets of Class R shares. This waiver may not be terminated by the distributor prior to December 31, 2010, and may be renewed, modified or discontinued thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was59 % of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. We normally invest at least 80% of the Fund's investable assets in equity and equity-related securities of medium-sized companies with the potential for above-average growth. In deciding which equities to buy, we use what is known as a growth investment style. This means we invest in companies that we believe could experience superior sales or earnings growth. "Investable assets" refers to the Fund's net assets plus any borrowings for investment purposes. The Fund's investable assets will be less than its total assets to the extent that it has borrowed money for non-investment purposes, such as to meet anticipated redemptions.
